REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, and 13 are allowed.
Claims 1, 3-5 and 13 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly a control section configured to perform one of control which changes a connected AP of the UE and control which changes to other network, when the exposed level in transmission or the exposed level in reception cannot satisfy required quality of the UE, wherein the judgment section is configured to make one of a judgment of the exposed level in transmission of the AP which is based on the congesting level in transmission and a judgment of the exposed level in reception of the UE which is based on the congesting level in reception, using a result of aggregation obtained by aggregating an index in a prescribed period and using a judgment threshold.
It is noted that the closest prior art, Farrag et al. (US 20120182867, Jul. 19, 2012) shows measure or estimate a congestion level within a range of the corresponding node, Channel congestion determined with respect to aggregate duration of channel CSMA/CA idle time relative to total CSMA/CA access/busy duration, within a periodic epoch Interval.
It is noted that the closest prior art, MIYOSHI (US 20100128705, May. 27, 2010) shows the CSMA/CA protocol is a passive protocol dynamically between the transmitter station and the receiver station, various factors to degrade the transaction in an area 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464